Title: To Alexander Hamilton from William Short, 26 January 1792
From: Short, William
To: Hamilton, Alexander



Paris Jan. 26. 1792.
Sir

I have had the honor of recieving since my return to this place on the 15th. inst. your letter of Nov 1. I have previously acknowleged your others as they have been recieved. Mine to you have been exceedingly multiplied for the reasons which I have repeatedly mentioned. You acknowlege their reciept as low done as the 27th. of July, but do not mention those of the 8th. & 19th. of the same month. I take it for granted however they must have been since delivered to you as they accompanied letters to the Secretary of State, which he mentions having recieved. The dates of my letters since then are Aug. 8. 23. 30. 31. Sep. 3. 23. Oct. 10. Nov. 8. 12. 22. Dec. 1. 15. 23. 28. 30.
My last will have informed you of the then position of affairs at Amsterdam & Antwerp. Nothing new has since occurred at the first, & of course the contract signed by precaution for a second loan at 4 p. cent has not been yet acted under—as soon as the opportunity shall permit itself they will give me notice of it & as the bankers do not mention any changes of circumstances it may be expected ere long—unless indeed war should take place in Europe of which it cannot be denied the proceedings of the assembly here increase the prospect, notwithstanding the aversion to it really entertained by most of the other powers.
I have thought it best to suspend as yet the remittances which I informed you would be immediately made here on the late loan opened there. They would necessarily have been inconsiderable as yet, as a part of the loan is destined to supply the deficiency necessary to answer your draughts (wch. I suppose will amount as you formerly mentioned to 2½ millions of florins) & to discharge the sums now becoming due at Amsterdam on former loans. It was to be feared if this suspension had not taken place, that it would have defeated the plan which I mentioned to you in the two last pages of my letter of Dec. 28. It is much to be desired by us & the mover is sanguine in its success. I cannot help however having strong doubts myself, for the reasons already mentioned to you. The question will necessarily be decided soon one way or another.
I mentioned to you formerly the sums which had been then received on the loan at Antwerp. These reciepts have gone on much more slowly in this month than M. de Wolf had given me assurances of. He still says however that he shall have paid f. 500,000 before the end of the month, & if so we shall have no reason to complain, as he has five months to complete the loan, in equal monthly portions, & this is the only the second. I cannot help doubting however their being carried to that extent as he has only paid about a million in all at the date of my last letters from Antwerp the 18th. inst.
He had been more bold perhaps in his assurances of the reciepts he should make above the terms of the loan, than he was warranted in, in order to increase my opinion of the resources of Antwerp. As he expected them to remit these sums by bills of exchange, he thought it would be easy to cover the delay if any should arise under the pretext of not being able to find so suddenly bills for so large an amount. If my suspicions should be verified I shall consider him less to be relied on than I had concieved from what Mr. Morris so often told me of him & from the concurrent testimony of people both at Antwerp & at Amsterdam. It is probable however that the same deception & with the same motive would have been practiced by most of those who are in that line of business.
Notwithstanding all the reasons I had for supposing M. de Wolf fully entitled to the extensive confidence which is always & unavoidably placed in those employed to make loans, yet when at Antwerp & about to sign the bonds I could not help for my own personal tranquillity taking the precaution of giving him only a part at a time. He was perfectly satisfied with this desiring only to have such a number as to be sure to be able to deliver them as fast as they should be asked for. On my return from Amsterdam I added 800 bonds to those already given him making in the whole 2000—of wch. as I have mentioned one half was paid at the date of my last letters. The others I brought with me & shall send them to him when wanted—as they will have only my signature there will be no risk, being not complete without his. Although I am persuaded such a caution was unnecessary, yet I could not prevent myself from taking it at the time, as the anxiety from which I have never been free since I have begun to act under the powers given me for making loans (& for which nothing can compensate but the satisfaction you have been pleased to express with what has been done) was increased in this instance, arising from my confidence in M. de Wolf, being not the result of my own experience or that of any other acting for the U.S.—but simply founded on the opinions of others. I hope & trust however that experience will shew that he is a proper person for this kind of business. He presses me much to authorize him to take preparatory measures for making a loan at 4 p cent, assuring me constantly in the most positive terms that the present loan may be considered as absolutely out of the market. I have convinced him however that I will do nothing further until the present loan shall have been actually recieved & paid—& even after that I shall do nothing further until I know your opinion on the subject.
When I communicated to the commissaries of the treasury, as has been already mentioned to you, the intention of the U.S. to make up the depreciation on the assignats, previous to my setting out for Antwerp, they expressed much satisfaction, said they would endeavour to find out some means of fixing the real depreciation in a manner that should be agreeable, & desired me in the mean time to have committed as usual such sums as the U.S. should destine for France. Whilst at Antwerp M. de Wolf began these remittances & carried them as far as about f 100,000. & at that time there came on a crisis which was exceedingly alarming for remittances—two rich banking houses in Brussels failed & it was expected that others would follow them. The assignats went through such a rapid course of depreciation that they had for a moment passed the rate of exchange & it was always uncertain whether between the day of purchasing the bills at Antwerp & that of recieving them at Paris there would not be such a fall as to be a loss to the U.S. who were to find their indemnity in the course of exchange for that they intend allowing France for depreciation on assignats. These circumstances left me no hesitation in proposing to the commissaries of the Treasury to recieve the sums arising on this loan at Antwerp. As they had pointedly refused to give their reciepts in livres tournois agreably to the current rate of exchange, & insisted on the rate being previously paid between us at Paris in consequence of the misunderstanding between our & their bankers at Amsterdam last summer as was then mentioned to you & as the U.S. intended making up the depreciation, I saw no difficulty in consenting that the reciepts for the sums paid should be expressed in florins adding that their value in French money should be hereafter regulated. By this means the payments were made without risk to the U.S. & at the moment of the cash being recieved by M. de Wolf without waiting until bills can be found & also without influencing the exchange to the disadvantage of the U.S. as is inevitable in purchasing them for so large an amount at so confined a market as Antwerp. The rate of exchange wch. is regularly marked & the actual depreciation of assignats will furnish the proper data for definitively regulating this business at the close of the account with France.
I have the honor of inclosing you a state of that account as furnished me by the commissaries of the Treasury last month. It is different in some respects from the note you formerly sent to me, viz. as to the commencement of interest on the ten million Loan—& the advances made by individuals to the U. S. These are differences however which there can be no difficulty in settling.
What I have said to the commissaries of the Treasury & the Minister of foreign affairs lies with respect to the making up of depreciation relatively to the future payments, beginning for the Antwerp loan; those on the Amsterdam loan having been made previously to your letter. I saw no inconvenience & even propriety in leaving them open to your reconsideration.
I have said nothing to you lately with respect to London as a place of loans—the persons whom I formerly mentioned to you, thinking since the reduction of the rate of interest that it would be impracticable to effect them under present circumstances. The American stock has become an object of regular sale there & is now quoted by the bankers in their correspondence with this & the other parts of Europe, in the same manner as the English funds. Its price will shew when the U.S. will be able to make these loans to their advantage.
The Minister of Genoa here in consequence of letters from his relation M. Durazzo at Genoa, has resumed the subject with me & seems very desirous that I should open a loan there. M. Durazzo had written under the idea of the U.S. having made their last loan at 4½. p cent. On my observing that it was 4. p cent he agreed that it could not be expected that we should give more there. I told him that I would not decide at present whether I should wish for a loan at Genoa even at that rate. This will be communicated to M. Durazzo, who will say whether a loan of that sort could be effected there. The propriety of such a loan, after what you have said will depend of course on the prospects at Amsterdam, & on the measures that shall be adopted here in consequence of the proposition of the Minister of Marine.
I have spoken with M. de Brantsen since my return here. He tells me that he has been looking for some person capable of translating into French the observations he has had collected with respect to the mint in Holland. He finds it a difficult task on account of the technical terms. I have enquired also for such a person in vain. He hopes to find one among the Dutch refugees here. I will lose no time in furnishing you whatever I can procure from him.
I subjoin here a list of the vessels which passed the Sound last year as given to the public. I sent you from Amsterdam a list of the American vessels which went to Petersburg.
I have the honor to be most respectfully, Sir, your most obedient humble servant

W: Short
The Honble.Alexander Hamilton Secretary of the Treasury, Philadelphia

